Citation Nr: 0807887	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-03 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic 
arthritis, residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1973 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In January 2006, the veteran requested a hearing before a 
member of the Board at the RO (a Travel Board hearing) and a 
local hearing with a Decision Review Officer (DRO). A March 
2006 informal conference report reflects that the veteran's 
representative accepted an informal conference with a DRO in 
lieu of a local hearing.

In April 2007, the RO received correspondence from the 
veteran where he requested a postponement of a Travel Board 
hearing scheduled for May 2007; however, in the same 
correspondence, he stated he would be unable to attend the 
hearing because he was incarcerated and requested that the 
Board make a decision based on the evidence of record.  In a 
February 2008 Appellant's brief, the veteran's representative 
clarified that the veteran had withdrawn his request for 
Board hearing.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.

REMAND

Initially, the Board notes there has been significant recent 
judicial decisions that affect this case regarding VA's 
obligations to provide the veteran with proper notice 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006, the 
United States Court of Appeals for Veterans Claims (the 
Court) observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date. The Court  held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim. The Court's holding in Dingess 
does not exclusively apply to service connection claims. 
Indeed, with respect to claims for increased disability 
ratings, such as the instant case, Dingess dictates that the 
veteran is to be provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the right ankle disability on appeal. 

The Court most recently expanded the notice requirements 
under the VCAA for  increased rating claims in Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  In 
Vazquez-Flores, the Court held for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary  notify the claimant that, to substantiate a claim, 
the  claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase  
in severity of the disability and the effect that worsening  
has on the claimant's employment and daily life.  

Further, if the Diagnostic Code under which the claimant is  
rated contains criteria necessary for entitlement to a higher  
disability rating that would not be satisfied by the claimant  
demonstrating a noticeable worsening or increase in severity  
of the disability and the effect that worsening has on the  
claimant's employment and daily life (such as a specific  
measurement or test result), the Secretary must provide at  
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent  
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization  
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.

Considering that the veteran has not received the required 
notice for his increased rating claim pursuant either to 
Dingess or Vazquez-Flores, the Board finds that it would be 
prejudicial to proceed to a decision on the merits at this 
time.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption). Hence, a remand is warranted to provide the 
veteran with appropriate notice.
 
.Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. §  3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a higher disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman, (cited to above), and is 
compliant with the notice requirements 
for increased rating claims pursuant to 
the holding in Vazquez-Flores, (cited to 
above). 

2.  The RO should obtain copies of all 
outstanding records of treatment received 
by the veteran for the disability at 
issue from VA and non-VA medical 
providers.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should re-adjudicate the claim.
If the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative with a SSOC that 
includes citation to all additional legal 
authority considered, before the claims 
file is returned to the Board for further 
appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



